Title: To Thomas Jefferson from James Wilkinson, 20 July 1824
From: Wilkinson, James
To: Jefferson, Thomas


Respected & Dear Sir
City of Mexico
July 20th 24
The Bearer the Honble Col. Dawson, having, proposed to make the Tour of our beloved Country; I could not do otherwise than present Him to the Chief of Monticello, where I am pursuaded this distinguished young Gentleman, will experience that Urbanity & those sweet Courtesies, which are familiar to the Master of the Mansion.It is not the noble descent of Col. Dawson, who claims for maternal Grand Father the celebrated Earl of Bute, which will be most Estimable in the Eyes of a Patriot Sage, but it is the Intelligence of his Head & the liberality of His Heart, which have opposed Him in Sentiment, to the principles & opinions of His Ancestor, and attached Him to the Doctrines of the illustrious Lord Chatham, that will most strongly recommend Him to your civilities & kind offices.—I am still here prosecuting, with every prospect of speedy success, the objects communicated to you in my Letter by Mr Andrews, after the accomplishment of which I shall immediately repair to New Orleans, and may then perhaps gratify the curiosity of my inquisitive Country men, touching the causes of my long residence here, many of whom will envy the good fortune which I have acquired, by patience, perseverance & long sufferings—The course which our Presidential Election has taken, causes me extreme inquietude, that Andrew Jackson or William Crawford should have ever been thought of, as the Successors of a Washington or a Jefferson in the Chair of State, which they filled with such Universal., Eclat, is indeed to me passing strange. & bespeaks a wonderful decadency of national pride & political circumspection; whatever may be the causes of these things & I understand them too well, to originate in imposture Intrigue & corruption, they, if sufferred by the People to progress, will soon shake to their foundations the Purity & Independence of our Republican institutionsThings here appear to be going well, the degradation of Bustamante & Quintanar, has extinguished the hardy conspiracy of Quadalaxara, & the Congress have determined in favour of a President for the Helm of Government—The Election to be by States & Bravo & Victoria are in nomination, The first being literally a Washington in all His great Qualities, the latter an artful ambitious Intriguer, who can retire from publick danger, conceal Himself for years & come forth when the tempest has past away, and peace & safety invites his return—Bravo is the bravest of the brave, decisive, Judicious, humane in the extreme, even to sparing the murderers of his Father, and ambitious only of the Peace, Happiness & prosperity of His Country—modest to timidity & yet daring to Death.—as I shall be detained here still two months I beg you to write me, if a mere spurt of recognition, and I beg you to be assured of my respectful & affectionate attachmentJa: WilkinsonWe seem to have fallen into a rage for back woods Prenepo?—here again is more corruption alas! alas! mea Patria.—